Citation Nr: 0927107	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-06 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1943 to May 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not have onset 
in service and was not caused or aggravated by his active 
service from November 1943 to May 1946.  

2.  The Veteran's tinnitus did not have onset in service and 
was not caused or aggravated by his active service from 
November 1943 to May 1946.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.385 (2008).  

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2008).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Id.

The Veteran's service treatment records are limited, but a 
report of his May 1946 separation examination is of record 
and shows that the Veteran's hearing was normal at separation 
from service.  No tinnitus was noted.  This is evidence that 
the Veteran did not have a hearing loss disability as set 
forth at 38 C.F.R. § 3.385 at separation from service nor did 
he suffer from tinnitus.  

The first evidence of a hearing loss disability of record is 
the June 2007 VA audiological examination in connection with 
his current claim.  The Veteran reported exposure in the 
military to gunfire and artillery, which is consistent with 
his military occupational specialty (MOS), and conceded by 
the Board.  He also reported post-service exposure to heavy 
equipment for twenty four years and complained of constant, 
severe bilateral tinnitus, which he asserted he had 
experienced since service.  

Pure tone thresholds measured in the right ear at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz were 35, 35, 40, 45, and 65 
decibels, respectively.  Pure tone thresholds measured in the 
left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 
15, 20, 35, 45, and 65 decibels, respectively.  Speech 
recognition test scores showed right ear discrimination at 
96% and left ear discrimination at 92%.  Thus, the Veteran 
currently meets the criteria for a hearing loss disability 
set forth at 38 C.F.R. § 3.385.  

However, the VA examiner concluded that "based on the 
Veteran's reported history of significant noise exposure both 
during and after military service, it is not possible to 
determine the etiology of the hearing loss without resorting 
to mere speculation."  She also concluded that it was not 
likely that the Veteran's tinnitus had its origin in service, 
as no tinnitus is documented in the Veteran's service 
treatment records.  

The Board notes that the Veteran is competent to report 
symptoms such as diminished hearing and ringing or buzzing in 
the ears.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the etiology of any subjective hearing loss or 
tinnitus the Veteran currently experiences (service or post-
service) is a medical question on which the Veteran is not 
competent to provide an opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder). 

The Board acknowledges that the Veteran was exposed to loud 
noise during his active service more than 50 years ago.  
However, the only evidence to establish that the Veteran's 
hearing loss or tinnitus had its onset during his active 
service is the Veteran's own assertions.  The record makes 
clear that the Veteran did not suffer from a hearing loss 
disability at separation from service and was also exposed to 
acoustic trauma for many years after service.  There is no 
evidence of complaints of or treatment for hearing loss or 
tinnitus of record until the Veteran filed his claim for 
entitlement to bilateral hearing loss and tinnitus in April 
2007, many years after separation from service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds the 
Veteran's delay in filing a claim for hearing loss and 
tinnitus to be particularly significant as in 1946, the 
Veteran filed a claim for entitlement to service connection 
for residuals of a chest injury and defective vision, but did 
not seek entitlement to service connection for hearing loss 
or tinnitus at the time, providing evidence against his 
contention that he has had both problems for more than 60 
years.  

The Board must find that the service and post-service record 
outweighs the Veteran's statements regarding hearing loss and 
tinnitus since service. 

As there is no evidence that the Veteran's hearing loss and 
tinnitus had onset in service or within one year of service 
or were caused or aggravated by the Veteran's active service, 
entitlement to service connection for bilateral hearing loss 
and tinnitus is not warranted.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in April 2007 prior to the initial RO decision 
in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate his claims for service 
connection and of the Veteran's and VA's respective duties 
for obtaining evidence.  The Veteran was also informed of how 
VA assigns disability ratings and effective dates.

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the RO has obtained the Veteran's service treatment records.  
The Veteran has not indicated that he has any private 
treatment records to submit or that he needs VA assistance in 
acquiring such records.  The Veteran was also afforded a VA 
examination in June 2007.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the Veteran nor 
his representative have identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the Veteran in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


